UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4393


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARK JUSTIN DANIELS,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00055-WO-1)


Submitted:   January 31, 2011             Decided:   March 1, 2011


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Paul Alexander Weinman, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark Justin Daniels pled guilty, pursuant to a written

plea agreement, to one count of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)

(2006).     The district court determined that Daniels was an armed

career criminal under the Armed Career Criminal Act, 18 U.S.C.

§ 924(e),    and      the   Sentencing       Guidelines,       see    U.S.   Sentencing

Guidelines       Manual     § 4B1.4       (2009),     and    sentenced      him   to    188

months’ imprisonment.             On appeal, Daniels’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

The   Government       elected      not     to   file    a   brief.         Daniels     was

informed of his right to file a pro se supplemental brief, but

he has not done so.          We affirm.

             Counsel suggests as an issue for appeal that Daniels

was improperly sentenced as an armed career criminal because,

under the logic of Begay v. United States, 553 U.S. 137 (2008),

burglary    of    a   commercial          building    does    not    a   qualify       as    a

predicate violent felony for purposes of 18 U.S.C. § 924(e).                                As

counsel concedes, however, the Supreme Court has decided this

issue adversely to his position.                    See Taylor v. United States,

495 U.S. 575, 598-99 (1990).                A conviction in North Carolina for

breaking and entering has been held to satisfy the requirements

of    the   statute.         See     18    U.S.C.     § 924(e)(2)(B)(ii);           United

States v.    Bowden,        975    F.2d    1080,     1083,   1085    (4th    Cir.   1992)

                                             2
(holding that a conviction in North Carolina for breaking and

entering         amounted         to      a       “generic         burglary”           under

§ 924(e)(2)(B)(ii) and thus constituted a qualifying predicate

conviction); see also United States v. Thompson, 421 F.3d 278,

284   (4th    Cir.       2005)    (following        Taylor    and     concluding         that

breaking     and    entering      under     North    Carolina       law    qualifies       as

burglary).        “[I]t is [the Supreme] Court's prerogative alone to

overrule     one    of    its    precedents.”             State    Oil    Co.    v.    Khan,

522 U.S. 3, 20 (1997).            Accordingly, counsel’s claim fails.

             In accordance with Anders, we have reviewed the record

and conclude that no meritorious issues remain for appeal.                                 We

therefore     affirm      the    district     court’s       judgment.           This   court

requires that counsel inform Daniels, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Daniels       requests     that    a    petition       be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court    for      leave    to    withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Daniels.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the    court    and     argument        would    not    aid     the

decisional process.

                                                                                  AFFIRMED



                                              3